Citation Nr: 9910821	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran had active service from August 1971 to June 1976.

In February 1979, the RO granted entitlement to service 
connection for residuals of a right knee injury and assigned 
a 20 percent disability rating.  In August 1981, the RO 
decreased the veteran's service-connected disability 
evaluation for service-connected right knee disability and 
assigned a 10 percent disability evaluation.  In an October 
1983 rating action, the RO granted an increased evaluation to 
20 percent disabling for the veteran's service-connected 
right knee disability.  In August 1991, the veteran filed a 
claim for an increased evaluation for his service-connected 
right knee disability.  In a January 1992 rating action, the 
RO denied entitlement to an increased evaluation for the 
service-connected residuals of a right knee injury.  The 
veteran filed a notice of disagreement (NOD) in January 1992, 
perfected his appeal in October 1992, and the present appeal 
ensued.

The Board, by a Remand dated in November 1993, returned the 
case to the RO for additional development and adjudication.  
Those actions have now been completed and this issue is 
properly before the Board for adjudication upon the merits.

The veteran filed his original claim for scars from burns, a 
head injury and mental disability, and arm and back 
disabilities in June 1978.  In February 1979, the RO denied 
entitlement to service connection for residuals of burns on 
the arms and back and residuals of a head injury.  In an 
October 1983 rating action, the RO continued the earlier 
denial for service connection for residuals of burns on the 
arms and back, residuals of a head injury, and PTSD.  The 
veteran failed to appeal and the decision became final.  In 
December 1987, the RO informed the veteran that new and 
material evidence was necessary to reopen his claims for 
entitlement to service connection for residuals of a head 
injury and a nervous condition.  In January 1992, the veteran 
filed a claim for service connection for PTSD, residuals of a 
head injury, right knee condition, and a back condition. 
Also in January 1992, the veteran filed a timely notice of 
disagreement regarding a January 1992 denial of entitlement 
to an increased evaluation for service-connected right knee 
disability.  Included in the veteran's NOD is a statement 
that reflects his intent to seek service connection for his 
head, back, and shoulder injuries.  In February 1992, the RO 
informed the veteran once again of the necessary evidence 
required to reopen claims for service connection for a head 
injury, residuals of burns on the back and shoulder and PTSD.

In the veteran's substantive appeal on the issue of an 
increased evaluation for service-connected right knee 
disability, which was filed in October 1992, the veteran also 
stated his disagreement with the earlier denials of service 
connection for a back condition, right shoulder disability, 
and head injury.  

During a hearing before the Board, the veteran addressed the 
issues of service connection for a back injury, head injury, 
headaches, a nervous condition, right shoulder disability, 
and seizures.  The Board noted in its November 1993 Remand, 
that the veteran raised these additional issues and that they 
had not been properly developed for Board consideration at 
that time.

In an October 1994 decision, the RO denied entitlement to 
service connection for right shoulder disability, low back 
condition, headaches, and a seizure disorder.  The RO also 
determined that no new and material evidence to reopen the 
claims for service connection for residuals of a head injury 
and a nervous condition had been presented.

In November 1994, the veteran filed a VA Form 9, which 
included reference to his head injury.  In response to this, 
the RO notified the veteran in January 1995 of the evidence 
necessary to reopen his claim.    

In April 1995, the veteran filed a claim for entitlement to a 
nonservice-connected pension.  The veteran was afforded VA 
examinations of his spine, neurological system, and mental 
health in July and August 1995.

In December 1995, the RO granted entitlement to a nonservice-
connected pension.  The RO considered the veteran's diagnoses 
of depressive disorder (claimed as PTSD), lumbosacral strain, 
tension headaches, bursitis, right shoulder, residuals of 
burns on the arms and back, residuals of a head injury 
(organic brain syndrome), and a seizure disorder.

In a January 1999 decision, the RO granted service connection 
for left knee strain as secondary to the service-connected 
disability of residuals of a right knee injury.  In a 
February 1999 decision, the RO determined that new and 
material evidence had not been presented to reopened the 
claims for service connection for a neck condition, back 
condition, right leg condition, head injury, and nervous 
condition.

The sole issue on appeal, therefore, is cited on the title 
page of this decision.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2. The veteran's right knee disability, which includes pain, 
is productive of no more than moderate impairment.

3. The veteran's right knee X-rays are unremarkable and his 
right knee range of motion from maximum extension is to 3 
degrees and from maximum flexion is to 120 degrees.



CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right knee injury have not been 
met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 
4.40, Diagnostic Codes 5256-5263 (1998).

2. The criteria for a separate 10 percent rating for 
arthritis of the right knee have not been met. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. § 5261; VAOPGCPREC 
9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This determination is 
based on the veteran's assertion that his service-connected 
right knee disability has increased in severity.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to that claim.  In this regard, this case was 
previously before the Board in November 1993, at which time 
the case was remanded for additional development of the 
evidence.  Those actions have been completed and the Board is 
satisfied that the statutory duty to assist the veteran has 
been met.

The veteran filed his original claim for entitlement to 
service connection for "a  knee condition caused by a fall" 
in June 1978.  In February 1979, the RO granted entitlement 
to service connection for residuals of a right knee injury 
and assigned a 20 percent disability rating.  In August 1981, 
the RO decreased the veteran's service-connected disability 
evaluation for service-connected right knee disability and 
assigned a 10 percent disability evaluation.  In an October 
1983 rating action, the RO granted an increased evaluation to 
20 percent disabling for the veteran's service-connected 
right knee disability.  In August 1991, the veteran filed a 
claim for an increased evaluation for his service-connected 
right knee disability.  In a January 1992 rating action, the 
RO denied entitlement to an increased evaluation for the 
service-connected residuals of a right knee injury.  The 
veteran filed a notice of disagreement (NOD) in January 1992, 
perfected his appeal in October 1992, and the present appeal 
ensued.  The Board, by a Remand dated in November 1993, 
returned the case to the RO for additional development and 
adjudication.

Disability evaluations are administered under the Schedule 
for Rating Disabilities (Rating Schedule), located in 38 
C.F.R. Part 4 (1998), which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  In 
evaluating a disability, the VA is required to consider the 
functional impairment caused by the specific disability.  See 
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the veteran's medical and employment history, and from the 
point of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

 Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. 
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In this regard, the Board will consider 
principally the veteran's medical history submitted 
subsequent to his claim for an increased evaluation in August 
1991.

Post-service employment records reflect that the veteran 
worked as a mail handler technician from April 1979 to April 
1991.  The veteran voluntarily terminated his employment due 
to health reasons in June 1991. The post-service employment 
records do not reveal the specific details of the veteran's 
health complaints.

Private medical records from November 1990 to March 1992 
reflect treatment for various disabilities including back, 
shoulder, and wrist pain.  The records reflect that the 
veteran sustained several injuries when he fell in the subway 
in August 1990.

In a January 1992 decision, the RO denied entitlement to an 
increased evaluation for service-connected right knee.  The 
veteran filed a timely notice of disagreement (NOD) in 
January 1992.  The veteran reported that the severity of his 
right knee disability increased due to his knee alignment 
[sic].  The veteran perfected his appeal in October 1992 and 
requested a personal hearing.  

During his November 1992 VA examination, the veteran 
complained of leg pains and stiffness.  The examiner noted 
that the veteran sustained an injury to his right knee in 
1971 when he was thrown from a truck.  He noted that the 
veteran reported that his knee hurt and was stiff with 
prolonged standing.  The veteran reported that his knee had 
been previously drained and that he wore a brace.  

Upon examination of the right knee, the examiner noted 
tenderness.  The veteran was able to extend his knee to 180 
degrees and flex his knee to 100 degrees.  The examiner noted 
that the veteran limped secondary to his pain.  X-rays were 
normal.  The examiner's impression was residuals of a right 
knee strain with mild medial-lateral laxity of the medial 
lateral collateral ligaments and a limping gait.  He advised 
further use of the knee brace.

During a September 1993 hearing before a member of the Board, 
the veteran testified that he experienced right knee 
swelling, popping, and sharp pains.  He described his pain as 
continuous.  He reported that he could not walk without his 
cane and that he used a brace on his right knee.  He 
testified that he took prescription medication for his pain 
and that he was no longer able to maintain employment or 
drive a car due to his disability.  He testified that he was 
presently being treated by private physicians in Philadelphia 
and at the VA Medical Center (VAMC) and VA outpatient clinic. 

In November 1993, the Board remanded the case to the RO for 
further development.

Additional VA outpatient records from June 1991 to January 
1992 reflect treatment for various disabilities.

In January 1994, the veteran underwent VA examination.  Upon 
examination of the knees, the examiner noted crepitation 
within the soft tissue of the right and left knees.  
Discomfort was noted on passive rotary movement of the right 
and left knees and passive stretching of the medial 
collateral ligaments of the right knee was reported to cause 
discomfort.  Flexion of the right and left knees was 0-140 
degrees; extension of the right and left knees was zero 
degrees; and there was laxity of the anterior cruciate 
ligament of the right knee.  The examiner noted that both 
patellae were freely moveable.  The examiner noted that right 
knee X-rays were taken in 1993.  The examiner's impression 
included residuals of injury to right and left knees and 
bilateral knee strain.

Prior to rating the veteran's service-connected right knee 
injury, the RO determined that the January 1994 examination 
was insufficient for rating purposes. 
Therefore, the RO requested additional medical development.

Of record are the veteran's Social Security Administration 
(SSA) records, which include post-service employment records 
from the United States Postal Service.  An undated SSA 
physical functional capacity assessment reflected that the 
veteran's range of motion was 90 degrees.  The record also, 
reflects that the veteran reported a knee injury from 
Vietnam.

In April 1995, an additional VA examiner reviewed the claims 
file and noted the veteran's history of right knee complaints 
and problems.  He presented an opinion regarding the 
connection between any left knee disability and right knee 
disability.  No examination of the right knee was performed.

The veteran was scheduled for VA examination of his right 
knee in June 1995.  The veteran failed to report to his 
scheduled examination.  The veteran underwent VA examinations 
in July and August 1995 for right shoulder and spine 
complaints, headaches, and psychiatric complaints.  No 
complaints relating to his right knee were noted.

The veteran was afforded another VA joints examination in 
January 1996.  He reported bilateral knee pain over the years 
that had progressively increased in severity.  He described 
swelling in both knees after exertion such as minimal 
activity including mild prolonged standing, walking, or 
climbing.  The veteran walked with a cane and reported that 
his knees gave out over uneven surfaces.

Upon examination, the examiner noted that the right knee 
revealed marked patellar tenderness.  The examiner noted that 
the right knee was non-swollen and that there was pain on 
movement of the patella.  Extension was to 180 degrees and 
flexion was to 95 degrees.  No evidence of ligamentous laxity 
was present.  The examiner's impression included post-
operative arthroscopic surgery right knee, degenerative joint 
disease of the right knee, residual contusion and strain of 
the right knee, and decreased range of motion in both knees.

The veteran was scheduled for additional VA joints 
examinations in June 1996,  October 1997, and April 1998, but 
he failed to report to the examinations.

Thereafter, additional VA outpatient treatment records were 
submitted is support of the veteran's claim for an increased 
evaluation for his service-connected right knee injury.  VA 
outpatient treatment records from September 1983 to May 1997 
reveal treatment for various disabilities.  In September 
1983, the veteran reported a history of shrapnel wounds to 
the right knee and discomfort since that time.  The examiner 
noted that the veteran walked with a limp and used a cane for 
assistance.  He noted crepitation with the soft tissues and 
discomfort on full flexion and positive rotary motion in both 
knees.  No undue laxity of the ligaments of either knee was 
noted and both patellae moved freely.  The examiner 
recommended that the veteran perform muscle-loosening 
exercises on a daily basis and wear knee braces on both 
knees.  March 1984 right knee X-rays were normal.  In June 
1985, an examiner noted that the veteran was wearing a knee 
brace and that he was doing better.  In August 1986, the 
veteran complained of right knee pain and was diagnosed with 
osteo-arthritis of the right knee.  In May 1997, the veteran 
reported chronic pain in the knee.  The examiner noted 
however, that the veteran had to leave the examination early 
and a thorough examination was not completed.

In May 1998 a VA joints examiner reviewed the veteran's 
claims file and noted that the veteran's gait had been 
altered due to his right knee disability.  The examiner 
opined that the veteran's left knee disability was related to 
his right knee disability.

In June 1998, the RO requested additional medical 
examination.  The RO noted that contemporaneous examination 
of the veteran's knees was warranted.  Additionally, X-rays 
of the knees were required before the RO could properly rate 
the veteran's disabilities.

In September 1998, the veteran underwent a VA joints 
examination.  The veteran reported pain in both knees.  The 
examiner noted that the objective findings of the knees 
revealed no tenderness or instability.  Range of motion was 
from maximum extension of the right knee to 3 degrees and 
from a maximum flexion to 120 degrees.  No joint instability 
was noted.  X-rays of both knees were unremarkable.  The 
examiner concluded that the diagnoses remained the same with 
range of motion as stated above.  No evidence of fatigability 
or incoordination was present.

In January 1999, the RO denied entitlement to an increased 
evaluation for service connected right knee injury and 
granted service connection for left knee strain as secondary 
to service-connected right knee disability and assigned a 10 
percent disability evaluation.

The veteran's service-connected right knee disability may be 
evaluated under Diagnostic Codes 5010-5257.  Arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a Diagnostic Code 5003.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A review of the record reveals that the right knee is 
manifested by complaints of pain with occasional swelling and 
instability.

When the veteran was examined for VA compensation purposes in 
September 1998, the examiner observed no instability, 
tenderness, fatigability, or incoordination of the right 
knee.  Earlier VA examination in November 1992 showed an 
examiner's impression of "mild" laxity.  Other medical 
records do not demonstrate findings by examiners of severe 
impairment, including subluxation or lateral instability.  In 
the absence of evidence of severe subluxation or lateral 
instability of the right knee, the Board concludes that a 
disability evaluation no greater than the 20 percent 
evaluation currently in effect is warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The veteran's right knee disability may be separately rated, 
if appropriate, under Diagnostic Code 5010, arthritis due to 
trauma, for a different disability or different 
manifestations of the veteran's current disability.  The 
Board notes that Diagnostic Code 5010 is to be rated under 
Diagnostic Code 5003 as arthritis, degenerative. According to 
Diagnostic Code 5003, such a disability will be rated on the 
basis of limitation of motion.  If such limitation of motion 
is noncompensable, a 10 percent rating is to be applied.  
Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should also 
be considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. 4.40 (1995); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  Therefore, Diagnostic Code 5003 
associates Diagnostic Codes 5260 and 5261, the codes 
involving limitation of flexion and extension, respectively.  
Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, and 
limitation of flexion to 45 degrees a 10 percent evaluation.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation; 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; a 40 percent rating may be assigned if extension 
is limited to 30 degrees.  Normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate II.

As for demonstrated limitation of motion in this case, 
treatment records during the pertinent time frame reveal some 
limitation: extension to 3 degrees and flexion to be nearly 
normal at 120 degrees.  Based solely on these findings, a 
compensable rating under Diagnostic Codes (DC) 5260 and 5261 
is not warranted.  The Board notes that the "claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a rating under DC 5260 or DC 5261."  
VAOPGCPREC 9-98 (August 14, 1998).  However, the most recent 
medical evidence does not support an increase in compensation 
benefits.  The evidence establishes that the veteran does 
experience right knee discomfort, which includes pain upon 
prolonged standing and walking.  However, despite the 
examiner's recognition of pain, there is no notation that 
there is functional limitation showing a restricted motion of 
flexion to 45 degrees or extension to 10 degrees, requisite 
for a compensable rating.  As noted above, in September 1998, 
the examiner observed no fatigability of the right knee that 
would be indicative of functional impairment.  In sum, 
medical findings do not show that limitation of motion to the 
required degree is revealed so as to warrant even a 
compensable rating under DC 5260 or 5261.

The Board notes that the veteran's representative has 
requested that a separate evaluation be assigned for the 
veteran's arthritis of the right knee.  Initially, it is 
noted that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  For determining whether a separate rating 
is appropriate, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other.  
Additionally, the Board would point out that the VA is 
proscribed from evaluating the same disability under various 
diagnoses.  An evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Therefore, a separate evaluation must be based upon 
additional disability.

Regarding the positive findings of record that indicate that 
there are degenerative changes, or arthritis of the right 
knee, the Board acknowledges that where additional disability 
is shown, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003.  When a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  See VAOPGCPREC 23-97 (July 1, 1997, revised 
July 24, 1997).  This was confirmed by a subsequent opinion.  
See VAOPGCPREC 9-98 (August 14, 1998).  The recent General 
Counsel opinion has held that:

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not 
be compensable but must at least meet the 
criteria for a zero-percent rating. Id.

The Board notes that VA findings show that extension was 
essentially normal in November 1992, January 1994, and 
January 1996.  As discussed above, the Board does not 
otherwise find that a compensable rating is warranted for 
limitation of motion of the right knee under Diagnostic Codes 
5260 and 5261.  Therefore, even with the Board's 
consideration of the applicability of the reasonable doubt 
doctrine in which the benefit of the doubt is resolved in the 
veteran's favor when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, an 
increased evaluation is not warranted.  See 38 U.S.C.A. § 
5107(b).  That is, the evidence is not in equipoise.  

The Board concludes that the clinical findings from the VA 
are more probative of the degree of impairment than the 
veteran's testimony and statements submitted in support of 
the claim.  Although we do not doubt that the veteran has 
some impairment of his right knee, the actual findings on 
examinations reflect a degree of disability less than would 
be necessary for an evaluation in excess of the 20 percent 
evaluation.  The Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board does not doubt the presence of pain; however, even 
considering pain, weakness, incoordination, and excess 
fatigability, if any, the condition does not approximate the 
criteria for an increased evaluation based on functional 
loss.  Accordingly, the current 20 percent rating is 
appropriate.










ORDER

An increased evaluation for residuals of a right knee injury 
is denied.






		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

